Citation Nr: 1040555	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  09-23 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim for service connection for right uretal-vesical reflux 
resulting in right atrophic pyelonephritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel

INTRODUCTION

The Veteran served on active duty from April 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2009 rating decision issued by the 
Hartford, Connecticut Department of Veterans Affairs (VA) 
Regional Office (RO).  The Veteran appeared for a Travel Board 
hearing in June 2010.

The Veteran's claim has been reopened and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a urinary 
disorder was previously denied in multiple unappealed rating 
decisions, the most recent of which was issued in April 1978.

2.  Evidence received since the April 1978 rating decision is new 
to the record and pertains to the question of the Veteran's 
currently diagnosed disorder and its etiology.


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim for 
service connection for right uretal-vesical reflux resulting in 
right atrophic pyelonephritis.  38 U.S.C.A. §§ 5103, 5108, 5103A, 
5107, 7104, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156, 
3.159 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a final rating decision or Board decision may not be 
reopened and allowed, and a claim based on the same factual basis 
may not be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 
U.S.C.A. § 5108, however, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim."

Under 38 C.F.R. § 3.156(a), the revised provisions of which are 
effective in this case because the Veteran's claim was received 
subsequent to August 29, 2001, "new and material evidence" 
means evidence not previously submitted to agency decisionmakers 
which, by itself or in connection with evidence previously 
included in the record, "relates to an unestablished fact 
necessary to substantiate the claim." New and material evidence 
can be "neither cumulative nor redundant" of the evidence of 
record at the time of the last prior final denial of the claim 
and must also "raise a reasonable possibility of substantiating 
the claim."  For the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In this case, the Veteran's initial claim for service connection 
for a urinary disorder, variously characterized as prostatitis, 
nephritis, and a urinary problem, was denied in unappealed rating 
decisions issued in April 1971, June 1973, March 1978, and April 
1978.  The Veteran was notified of each of these rating 
decisions.  Most of these rating decisions are quite brief, but 
the June 1973 and March 1978 rating decisions reflect that the 
Veteran's claimed condition was considered a congenital or 
developmental abnormality.  Evidence of record at the time of the 
most recent April 1978 rating decision includes a January 1971 
service treatment record containing an impression of rule out 
prostatitis and VA treatment and hospital records beginning in 
April 1973 for right uretal-vesical reflux and right atrophic 
pyelonephritis.

The Board has considered the evidence received since the April 
1978 rating decision to ascertain whether the Veteran's claim 
should be reopened on the basis of new and material evidence.  
This evidence includes a January 2009 statement from Thomas E. 
Staley, M.D., a urologist who noted that the Veteran had been 
treated for vesicoureteral reflux and chronic infection since the 
1970s.  Dr. Staley further noted that he had been advised that 
the Veteran had originally been diagnosed with "prostatitis," 
but this was a "misdiagnosis" and had nothing to do with his 
actual urologic problems.  

It is not clear from this statement whether Dr. Staley had the 
opportunity to review the Veteran's claims file, including his 
service treatment records.  However, the Board finds that this 
statement, new to the record, pertains to the question of the 
precise nature of the symptomatology for which the Veteran 
received treatment in service.  To that end, the record tends to 
relate to the as-yet unestablished fact of a urological disorder 
that was first manifest in service, or which is congenital in 
nature but underwent an increase in severity during service.  See 
VAOPGCPREC 82-90 (July 18, 1990) (with congenital and 
developmental disorders, entitlement to service connection should 
turn on the question of whether manifestations of the disease in 
service constituted "aggravation" of the condition ).  
Accordingly, the Board finds that this evidence is "new and 
material" under 38 C.F.R. § 3.156(a) and warrants a reopening of 
the Veteran's claim.  To that extent only, the appeal is granted; 
as noted below, the merits of this claim will be addressed 
following further development upon remand.

Given that this claim is being reopened and remand, no assessment 
of whether VA has fulfilled its duties to notify and assist the 
Veteran is warranted at this time.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.


ORDER

New and material evidence has been received to reopen a claim for 
service connection for right uretal-vesical reflux resulting in 
right atrophic pyelonephritis; to this extent only, the appeal is 
granted.
REMAND

During his June 2010 Travel Board hearing, the Veteran and his 
spouse referenced several private treatment providers, records 
from which are not associated with the claims file.

First, the Veteran noted that, prior to service, he was operated 
upon for an undescended testicle at "Boston Hospital" in 1963.  
He indicated that he had unsuccessfully contacted the surgeon for 
x-rays from this surgery, but he also confirmed that he had not 
gone to the actual hospital to get the surgical records.  Given 
that VA has continued to deny the Veteran's claim on the basis 
that the claimed disorder has been deemed the result of a 
congenital condition, records of this surgery, if available, 
could be highly relevant and should be obtained prior to a final 
Board adjudication of the claim.  38 C.F.R. § 3.159(c)(1).

Second, the Veteran's spouse stated that after he was no longer 
eligible for VA treatment, he had seen "Dr. Rodner, Dr. Lamont 
King's office, and Dr. Kim's office in Manchester [Connecticut] 
where [he] is still a patient there today."  The claims file 
currently contains no private treatment records from any of these 
named doctors, and such records could contain information 
relevant to the nature and etiology of the Veteran's claimed 
disability.  Accordingly, efforts should also be made to obtain 
such records.  Id.

Once efforts have been made to obtain all relevant treatment 
records (including any further records from Dr. Staley), the 
Veteran should be afforded a VA genitourinary examination to 
address the nature and etiology of his current disability.  This 
examination is warranted in light of the January 1971 impression 
of rule out prostatitis and Dr. Staley's January 2009 statement 
calling that impression into question.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  After requesting and obtaining signed 
release forms from the Veteran, efforts 
should be made to obtain treatment records 
from "Boston Hospital," Dr. Staley, Dr. 
Rodner, Dr. King, and Dr. Kim.  All records 
obtained through these requests must be added 
to the claims file.  If the search for such 
records is unsuccessful, this fact should be 
documented in the record.

2.  The Veteran should then be afforded a VA 
genitourinary examination, conducted by an 
appropriate examiner who has reviewed the 
claims file.  All tests and studies deemed 
necessary should be performed.

The examiner should provide a diagnosis of 
the Veteran's current disability and address 
the following questions:

a) Did the Veteran's disability clearly and 
unmistakably preexist service?  If so, the 
examiner should provide an opinion as to 
whether such disability clearly and 
unmistakably did not undergo an increase in 
severity beyond natural progression during 
service.

b) Is the Veteran's disability congenital or 
developmental in nature?  If so, the 
examiner should provide an opinion as to 
whether is it at least as likely as not 
(e.g., a 50 percent or greater probability) 
that it underwent a worsening beyond natural 
progression in service.

c) If the disability is found to have not 
clearly and unmistakably preexisted service, 
and is not congenital or developmental in 
nature, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the current disability 
is etiologically related to service.

All opinions and conclusions must be 
supported by a complete rationale in a 
typewritten report.

3.  Then, the Veteran's claim should be 
readjudicated.  If the determination remains 
unfavorable, he and his representative must 
be furnished with a Supplemental Statement of 
the Case and given an opportunity to respond 
before this case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

             


 Department of Veterans Affairs


